Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7-8 and 19 has been canceled. Claims 1-6, 9-18 and 20 are pending. Claims 1-6, 9-18 and 20 have been examined. Claims 1-6, 9-18 and 20 have been allowed.

Allowable Subject Matter
Claims 1-6, 9-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1 and 20, Abhulimen, Zyglowicz, and Zombo in combination teach a method of customizable service for an asset, the method comprising: 
generating a predictive model for each asset of a plurality of assets forming a fleet, each predictive model based on an operational profile for the asset, the predictive model including a probability density function associated with the operational durability of the asset, wherein the asset is one or both of a gas turbine engine and a component of the gas turbine engine; 
establishing a maintenance strategy associated with at least one asset associated with the fleet, the maintenance strategy including user defined metrics; 
 combining each of the predictive models to generate a predicted compound fleet performance model, the fleet performance model including a combined probability density function; 

receiving, via a computer processor, the image included with the evaluation data from the at least one sensor, and determining actual asset performance and maintenance data for the at least one asset of the plurality of assets based on the image included in the evaluation data while the computer processor is online to generate actual asset metrics; 
determining, by a computer processor, a fleet performance profile based on the actual asset metrics indicative of a health assessment of the fleet; 
comparing, by the computer processor, the predicted fleet performance profile with the actual fleet performance profile and determining if an actual failure rate exceeds an expected failure rate;
however, Abhulimen, Zyglowicz, and Zombo either alone or in combination do not teach following limitations with respect to the amended language in combination with the other claim elements as a whole, which makes it allowable:
ascertaining actionable choices for managing the assets in response to the actual failure rate exceeding the expected failure rate, 
wherein ascertaining the actionable choices are based on a deviation of the actual fleet performance profile from the predicted fleet performance profile and updating the predictive models based on the deviation, and 
wherein the computer processor updates in maintenance scheduling frequency and the assignment of assets to missions in response to the deviation being a first deviation value, and wherein the computer processor adjusts a spare delivery schedule of the assets in response to the deviation being a second deviation value that is larger than the first deviation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148